Title: To Thomas Jefferson from John Thomson Mason, 7 July 1803
From: Mason, John Thomson
To: Jefferson, Thomas


          
            Dear Sir
                     
            George Town 7th July 1803
          
          Since I had last the pleasure to see you I have revolved in my mind the subject we then conversed on, towit the vacancy which Mr Marshall ought and probably would shortly make by his resignation. No man can be generally known as a man eminent in the law unless it be by his success as a practitioner, and it is to be apprehended that a man thus situated would scarcely be prevailed on to accept that office. Indeed it has always been subject of surprize to me that these offices are as well filled as they are in this Country. I then took the liberty to explain to you the propriety indeed necessity that one Judge should reside in Alexandria, this circumstance will I have no doubt increase the difficulty. You will I hope excuse the liberty I take at this time in naming to you a Gentleman who would I have no doubt be pleased with the appointment should you not be able to find one willing to accept and better quallified to fill the office. It is Mr Nicholas Fitzhugh of Fairfax County. He is a man firm and decided in his political principles which are truly republican. He was bred to the law, and tho’ not very earnestly he has always practised it in the County in which he lives. He was a contempory of mine at Wm & Mary and is I think a sound lawyer and a man of good sense. He is a man of as nice honor and strict integrety as lives.
          It is my duty however to state that he never was thought eminent at the bar, he has no talent for public speaking, indeed he is not by any means fitted for the practice of the law
          He has been several years a member of the Virga Legislature and is much respected by those who know him
          With sentiments of high respect I have the Honor to be your Obedt Servt
          
            John T. Mason
          
        